Dismissed and Opinion Filed May 18, 2015.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00155-CV

                   IN THE INTEREST OF E.M. AND F.F., CHILDREN

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-55816-2014

                            MEMORANDUM OPINION
                          Before Justices Fillmore, Myers, and Evans
                                   Opinion by Justice Evans

       Stating he no longer desires to prosecute this appeal, appellant has filed a “notice of

nonsuit.” We construe the notice as a motion to dismiss pursuant to Texas Rule of Appellate

Procedure 42.1, grant the motion, and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /David Evans/
                                                  DAVID EVANS
                                                  JUSTICE

150155F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF E.M. AND F.F.,                    On Appeal from the 429th Judicial District
CHILDREN                                             Court, Collin County, Texas
                                                     Trial Court Cause No. 429-55816-2014.
No. 05-15-00155-CV                                   Opinion delivered by Justice Evans. Justices
                                                     Fillmore and Myers participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER appellee Ruhina Najam recover her costs, if any, of this appeal from
appellant Ghouse Mohiuddin.


Judgment entered this 18th day of May, 2015.




                                               –2–